 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDto pay over these sums to the appropriate State and Federal agencies for thecredit of the discriminatees.Under the recommended remedy, backpay shallnot accrue from April 10, 1951, the date of Judge Leibell's order,to the date ofits vacation.If this order is vacated, back pay shall again accruebeginning 6days thereafter unless the Union has within that time notifiedthe Times andthe Mirror that it has no objection to and permitting their employment on anondiscriminatory basis.On the basis of the foregoing findings of fact and upon the entirerecord inthe case, I make the following :CONCLUSIONS OF LAW1.The New York Times Company, Inc., and the Hearst Corporation, NewYork Mirror Department, are engaged in commerce within the meaning ofSection 2 (6) and (7) of the Act.2.Newspaper. and Mail Deliverers' Union of New York and Vicinity is a labororganization within the meaning of Section 2 (5) of the Act.3.By attempting to cause and causing the New York Times Company, Inc.,and the Hearst Corporation, New York Mirror Department, to discriminateagainst the employees named in section IV, above, the Union has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (b) (2)of the Act.4.By restraining and coercing employees in the exercise of rights guaranteedin Section 7 of the Act, the Union has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]LIEBMANN BREWERIES,INC.andTimBREWERYWORKERSJOINT LOCALEXECUTIVEBOARD OF NEW JERSEY,AFL,PETITIONER.CaseNo.2-RC-4706.November 06, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Leonard J. Lurie,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.Prior to the end of 1950 Liebmann Breweries, Inc., a New Yorkcorporation engaged in the production of Rheingold beer, owned andoperated two breweries and a number of depots and branches, includ-ing a depot at Newark, New Jersey.About the end of 1950 the com-101 NLRB No. 117. LIEBMANN BREWERIES, INC.617pany purchased a brewery at Orange, New Jersey, from John F.Trommer, Inc.A separate corporation, called LiebmannBreweries,Inc., of New Jersey, was formed and this corporation took title to thenewly acquired plant January 8, 1951.The stock of the New Jersey corporation is wholly owned by theNew York corporation with the exception of three shares requiredby New Jersey law to be held by other persons. Substantially allof the officers and directors of the New Jersey corporation hold cor-responding offices in the New York corporation.The New Yorkcorporation has certain officers who hold no office in the New Jerseycorporation.The Orange plant, which replaced the Newark depot,is staffed with employees from the Newark depot, employees formerlyemployed by John F. Trommer, Inc., and some new employees. Thebottle supervisor and the keg supervisor now at Orange held the samepositions at Newark.The officemanager atOrange was the depotmanager atNewark.The sales manager at Orange was formerlysalesmanager at the Employer's Manhattan operation and was sentto run the Newark depot at the time the Orange brewery was pur-chased.At the Orange plant the Employer produces beer which issold in New Jersey and in other States.The ale sold by the Orangeplant is brewed at the Brooklyn operation.All purchase contractsfor raw materials for the New York and New Jersey breweries, withthe exception of contracts for minorrepairsand replacement, aremadein Brooklyn, the main office for the Employer.The vice president of the New York corporation in charge of indus-trial relationsexercisesthe same functions with respect to the NewJersey corporation.The vice president of the New York corporationin chargeof salesdetermines the sales policies for the entire organi-zation of the Employer.The management policies of the New Jer-sey corporation are determined by officers of the entireorganizationat meetingsheld at the Brooklyn main office.Each department headat Orange is responsible to the head of the corresponding departmentat Brooklyn.Audits for both the New York and New Jersey cor-porations are made by the internal auditing staff of the New Yorkcorporation.Salesmeetings of allsalesmen,including those atOrange, are held in New York City.Officers of the New York cor-poration address salesmen of the Orange brewery at Orange.Com-municationsregardingsalespolicies and activitiesare sent to allbreweries and depots from the Brooklyn main office.The sales rec-ordsof all salesmenthroughout the organization are reviewed twicea yearfor merit increases.All salesmen have the same startingsalaries;car allowances; pension, welfare, and hospitalization bene-fits; and aresubject to the same vacation policy except fora variationwith respect to draughtsalesmenin Connecticut. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the foregoing we conclude that LiebmannBreweries,Inc., the New York corporation, and Liebmann Breweries, Inc., ofNew Jersey, constituted a single employer within the meaning ofSection 2 (2) of the Act.'The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and Local 153, Office Employees InternationalUnion, AFL, the Intervenor, claim to represent employees of theEmployer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent about 45 bottle and keg beer sales-men employed at the Orange, New Jersey, plant. The Employer con-tends that only a company-wide unit consisting of all suchsalesmenworking out of its various depots and plants in New York, NewJersey, and Connecticut is appropriate.There has been no bargain-ing history among the salesmen of the Employer. A previous petitioninvolving Liebmann Breweries, Inc., was dismissed by the Board onthe ground that a unit of salesmen limited to the New York and NewJersey operations, excluding the Connecticut plants, or a separate unitof salesmen at the New York plants and a separate unit ofsalesmenat the New Jersey plant were too narrow in scope and inappropriatefor collective-bargaining purposes?The Petitioner argues that certain changes have taken place sincethe decision by the Board that warrant establishing a separate unitof salesmen at the Orange, New Jersey, plant.These changes in-clude the replacement of the Newark depot by the Orange plant; theownership of the Orange Brewery by a separate corporation, Lieb-mann Breweries, Inc., of New Jersey; some control of hiring andfiring by thesalesmanager at Orange; an incentive system forOrange salesmen different from that in effect for salesmen in otherplants of the Employer.The facts with regard to the Employer's sales organization and thecentral control of its labor relations policy are set forth above.Atthe hearing the Petitioner introduced evidence indicating that severalemployees were hired and one may have been discharged at the Orangeplant by the local sales manager without previous consultation withthe vice president in charge of the Employer'ssalesdepartment. Inaddition, it appears that the incentive system for salesmen in New' Industrial Lamp Corporation,and Its Subsidiary,Industrial Lamp Corporation ofIndiana, 97NLRB 1021;Emerson c6 Stevens Mfg.Co., 95 NLRB 964.2 Liebmann Breweries,Inc.,92 NLRB 1740. GENERAL ELECTRIC COMPANY619Jersey differs somewhat from that appliedto salesmenin other geo-graphic regions.The record reveals that the purpose of the variableincentive system isto assureequal pay for equalsales effort regard-less of thesalesmen's location.The changed circumstances relied upon by the Petitionerare not,in our opinion, sufficient to warrant a decision contrary to the Board'sprevious determination, for thereasonsthere expressed, thata singleplant unit of the Employer's salesmenat the Orange, New Jersey,plant is too narrow in scope to be appropriate for the purposes ofcollective bargaining.3Accordingly, as the showing of interest ofneither labor organization is sufficient to warrant the direction of anelection in a more comprehensive unit, we shall dismiss the petitionherein.OrderIT IS HEREBY ORDEREDthat the petition herein be, and it hereby is,dismissed.' John F. Trommer,Inc.,90 NLRB 1200;LAebmann Brewerie8,Inc.,92 NLRB 1740;ef.Riegel Paper Corporation,96 NLRB 779.GENERAL ELECTRIC COMPANYandAMERICAN FEDERATION OF LABOR,PETITIONERGENERAL ELECTRIC COMPANYandUNITEDELECTRICAL,RADIO ANDMACHINE WORKERS OF AMERICA(UE), PETITIONER.Cases Nos.6-RC-1086 and 6-RC-1121.November 26,1952Decision,Order,and Direction of ElectionUpon petitions duly filed, a consolidated hearing was held beforeWilliam A. McGowan, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Houston, Styles, andPeterson].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Intervenor, International Union of Electrical, Radio andMachine Workers, CIO, and its Local 518, raises as a bar to the peti-101 NLRB No. 127.